

113 HR 3612 IH: Know Before You Owe Private Student Loan Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3612IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Polis (for himself, Ms. Schwartz, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Truth in Lending Act and the Higher Education Act of 1965 to require certain creditors to obtain certifications from institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Know Before You Owe Private Student Loan Act of 2013.2.Amendments to the truth in lending act(a)In generalSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended—(1)by striking paragraph (3) and inserting the following:(3)Institutional certification required(A)In generalExcept as provided in subparagraph (B), before a creditor may issue any funds with respect to an extension of credit described in this subsection, the creditor shall obtain from the relevant institution of higher education where such loan is to be used for a student, such institution’s certification of—(i)the enrollment status of the student;(ii)the student’s cost of attendance at the institution as determined by the institution under part F of title IV of the Higher Education Act of 1965; and(iii)the difference between—(I)such cost of attendance; and(II)the student’s estimated financial assistance, including such assistance received under title IV of the Higher Education Act of 1965 and other financial assistance known to the institution, as applicable.(B)ExceptionNotwithstanding subparagraph (A), a creditor may issue funds with respect to an extension of credit described in this subsection without obtaining from the relevant institution of higher education such institution’s certification if such institution fails to provide within 15 business days of the creditor’s request for such certification—(i)the requested certification; or(ii)notification that the institution has received the request for certification and will need additional time to comply with the certification request.(C)Loans disbursed without certificationIf a creditor issues funds without obtaining a certification, as described in subparagraph (B), such creditor shall report the issuance of such funds in a manner determined by the Director of the Bureau.;(2)by redesignating paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12), respectively; and(3)by inserting after paragraph (8) the following:(9)Provision of information(A)Provision of information to students(i)Loan statementA creditor that issues any funds with respect to an extension of credit described in this subsection shall send loan statements, where such loan is to be used for a student, to borrowers of such funds not less than once every 3 months during the time that such student is enrolled at an institution of higher education.(ii)Contents of loan statementEach statement described in clause (i) shall—(I)report the borrower’s total remaining debt to the creditor, including accrued but unpaid interest and capitalized interest;(II)report any debt increases since the last statement; and(III)list the current interest rate for each loan.(B)Notification of loans disbursed without certificationOn or before the date a creditor issues any funds with respect to an extension of credit described in this subsection, the creditor shall notify the relevant institution of higher education, in writing, of the amount of the extension of credit and the student on whose behalf credit is extended. The form of such written notification shall be subject to the regulations of the Bureau.(C)Annual reportA creditor that issues funds with respect to an extension of credit described in this subsection shall prepare and submit an annual report to the Bureau containing the required information about private student loans to be determined by the Bureau, in consultation with the Secretary of Education..(b)Definition of private education loanSection 140(a)(7)(A) of the Truth in Lending Act (15 U.S.C. 1650(a)(7)(A)) is amended—(1)by redesignating clause (ii) as clause (iii);(2)in clause (i), by striking and after the semicolon; and(3)by adding after clause (i) the following:(ii)is not made, insured, or guaranteed under title VII or title VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et seq.); and.(c)RegulationsNot later than 365 days after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall issue regulations in final form to implement paragraphs (3) and (9) of section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by subsection (a). Such regulations shall become effective not later than 6 months after their date of issuance.3.Amendment to the higher education act of 1965(a)Amendment to the higher education act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (28) and inserting the following:(28)(A)The institution shall—(i)upon the request of a private educational lender, acting in connection with an application initiated by a borrower for a private education loan in accordance with section 128(e)(3) of the Truth in Lending Act, provide certification to such private educational lender—(I)that the student who initiated the application for the private education loan, or on whose behalf the application was initiated, is enrolled or is scheduled to enroll at the institution;(II)of such student’s cost of attendance at the institution as determined under part F of this title; and(III)of the difference between—(aa)the cost of attendance at the institution; and(bb)the student’s estimated financial assistance received under this title and other assistance known to the institution, as applicable; and(ii)provide the certification described in clause (i), or notify the creditor that the institution has received the request for certification and will need additional time to comply with the certification request—(I)within 15 business days of receipt of such certification request; and(II)only after the institution has completed the activities described in subparagraph (B).(B)The institution shall, upon receipt of a certification request described in subparagraph (A)(i), and prior to providing such certification—(i)determine whether the student who initiated the application for the private education loan, or on whose behalf the application was initiated, has applied for and exhausted the Federal financial assistance available to such student under this title and inform the student accordingly; and(ii)provide the borrower whose loan application has prompted the certification request by a private education lender, as described in subparagraph (A)(i), with the following information and disclosures:(I)The availability of, and the borrower’s potential eligibility for, Federal financial assistance under this title, including disclosing the terms, conditions, interest rates, and repayment options and programs of Federal student loans.(II)The borrower’s ability to select a private educational lender of the borrower’s choice.(III)The impact of a proposed private education loan on the borrower’s potential eligibility for other financial assistance, including Federal financial assistance under this title.(IV)The borrower’s right to accept or reject a private education loan within the 30-day period following a private educational lender’s approval of a borrower’s application and about a borrower’s 3-day right to cancel period.(C)For purposes of this paragraph, the terms private educational lender and private education loan have the meanings given such terms in section 140 of the Truth in Lending Act (15 U.S.C. 1650)..(b)Effective dateThe amendment made by subsection (a) shall take effect on the effective date of the regulations described in section 2(c).4.ReportNot later than 24 months after the issuance of regulations under section 2(c), the Director of the Bureau of Consumer Financial Protection and the Secretary of Education shall jointly submit to Congress a report on the compliance of institutions of higher education and private educational lenders with section 128(e)(3) of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by section 2, and section 487(a)(28) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by section 3. Such report shall include information about the degree to which specific institutions utilize certifications in effectively encouraging the exhaustion of Federal student loan eligibility and lowering student private education loan debt.